Willson, Judge.
Defendant appeals from a conviction had upon an indictment which charges that he “ did then and there wilfully and fraudulently steal from J. M. Hawkins one animal of the cattle species, of the value of ten dollars; against the peace and dignity of the State.” Defendant’s exceptions to the indictment, because it did not charge any offense against the laws of this State, and because it did not set forth in plain and intelligible language any acts which were in violation of the criminal law of this State, were overruled.
In this there was error, for which the judgment must be reversed. That such an indictment as this one is defective in substance, and that a conviction upon it is fundamental error, has been repeatedly decided by this court. (Williams v. The State, 12 Texas Ct. App., 395; Hodges v. The State, Id., 554; Young v. The State, Id., 614, and several other later cases.)
Because the indictment is defective in matter of substance, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

Opinion delivered May 5, 1883.